Citation Nr: 1455158	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied claims of entitlement to service connection for thoracic/lumbar degenerative changes with lumbar disc disease (claimed as lower back) and lungs (pneumonia).   During the course of the appeal, the Veteran was granted service connection for asthma (claimed as a respiratory/lung disability), effective January 27, 2009.  

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in October 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As mentioned above, in October 2012, the Veteran testified during a Board hearing before a Veterans Law Judge; however, the Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2013).  Therefore, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In November 2014, the Veteran responded and requested another hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board in accordance with the docket number of this appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




